DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14, 16, and 20 directed to species non-elected without traverse.  Accordingly, claims 14, 16, and 20 been cancelled.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/05/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 03/05/2021.
Applicant’s arguments, see pages 11 and 12, filed 03/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 14, 16, and 20 has been withdrawn. 
Claims 14, 16, and 20, filed 03/05/2021, are acknowledged and accepted.

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 14, 16, and 20 have been cancelled.

Reasons for Allowance
             Allowable Subject Matter
Claims 1-13, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an apparatus for a waveguide configuration having all the claimed features of applicant's instant invention, specifically including: a coupling area having at least one coupling element configured to receive a plurality of monochromatic images, wherein each of the monochromatic images is of a predetermined wavelength of light and a decoupling area that extends along the propagation area and comprises decoupling elements that project a polychromatic image toward an eyebox, the polychromatic image comprising the monochromatic images of the predetermined wavelengths of light, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872